This bill was filed to determine whether a certain trust agreement has been revoked. The agreement was between Heinrich Ernst Meurer, creator of the trust, and the Hackley Bank of Muskegon, Michigan, trustee. The instrument contained the following power of revocation:
"Notwithstanding the provisions of the preceding paragraphs, this instrument and all and singular the trusts created hereby, may be revoked by the donor at any time during his life, by instrument in writing signed and acknowledged by the donor and delivered to the trustee." *Page 676 
During the year following the execution of the trust agreement, the donor and his wife went to Germany for a visit. While there he was taken sick and died on October 24, 1927. Just before his death, he executed a will and another instrument purporting to be a revocation of the trust agreement. This instrument was signed and acknowledged, and a certified copy thereof mailed to the trustee together with a letter from the donor stating that he had revoked the trust in its entirety. These papers were not received by the trustee until after the donor's death. The facts thus briefly outlined present a question as to the validity of the revocation. The trial court held there had been no revocation in compliance with the terms of the power reserved in the trust agreement.
Mr. Meurer was born and educated in Germany. He attended college at Stuttgart. He belonged to a college fraternity. In the trust agreement, he created a fund for the college and the fraternity to be paid at the termination of the trust, but subject to the condition that, if for any reason the gifts to them or either should fail, the remainder would belong to the Hackley Hospital of Muskegon. Upon filing this bill, in which they were made parties, the college and the fraternity filed disclaimers of any interests in the litigation and of any rights and benefits to be derived under the trust agreement. After the trial court had decided against the validity of the revocation, they asked to withdraw their disclaimers and to file their answers to the bill of complaint. They were permitted to do so over the objection of counsel for the Hackley Hospital, who contend that, immediately on the filing of the disclaimers, the gifts to them failed and their interests under the trust became vested in the hospital. The *Page 677 
trial court denied this contention on the theory that the disclaimers were filed under a mistake as to their legal rights.
Two questions are presented for our consideration, first, was there a revocation according to the terms of the power reserved in the trust agreement, and, second, what was the legal effect of the filing of disclaimers by the college and the fraternity?
The Revocation. It is the contention of the plaintiff that the instrument of revocation was without effect because it was not delivered to the trustee during the lifetime of the donor. It is contended by all of the defendants, except the Hackley Hospital, that delivery was complete and the revocation became effective immediately when a certified copy of the original instrument was deposited in the mail addressed to the trustee during the lifetime of the donor.
A determination of this issue requires an interpretation of the power of revocation reserved in the trust agreement. It provides that the donor might revoke,
"At any time during his life, by instrument in writing signed and acknowledged by the donor and delivered to the trustee."
If possible, the language of the power should be construed so as to carry out the intention of the donor in making the reservation. There is no doubt that whatever delivery was intended, it was to be accomplished during the lifetime of the donor. There is no doubt as to what was intended by the requirement that the instrument of revocation be signed and acknowledged. These were acts essential to the revocation, and must be precisely performed to make it effective. The difficulty arises in ascertaining *Page 678 
what the donor intended as to delivery. The plaintiff contends that the term was used in a strictly legal sense, that a physical delivery was intended, and that until such delivery was made of the instrument the revocation was not to become effective. The defendants argue against a delivery in a strictly legal sense. They contend that an intention to deliver, accompanied by some overt act in carrying out that intention, is all that was meant to be done to make the revocation effective. It is our view that any act which will accomplish the purpose of the parties in requiring delivery is sufficient to give effect to the revocation. It is not a question of a good or legal delivery. If the purpose of requiring it is accomplished, it is immaterial whether the instrument of revocation is in the mail or on the trustee's desk at the time of the donor's death. Delivery is not essential to complete a revocation unless made so by the parties in the trust agreement. What was the purpose in requiring it here? Obviously it was not for the protection of the trustee. The law will do that regardless of delivery or other notice. It is a fair inference that, in requiring delivery, the parties intended to establish the fact of revocation during the lifetime of the donor, to make sure the status of the trust at that time, to cause a surrender of the instrument, if one were made, so that some stranger or interested person could not give it vitality by an unauthorized delivery after his death. Any act of surrender to the trustee that would put the original instrument of revocation beyond the owner's power to alter or to destroy would accomplish the purpose in requiring delivery. This could be done by deposit in the mail as well as by physical delivery. If the donor had deposited the original instrument in the mail properly *Page 679 
addressed to the trustee, the purpose would have been accomplished, the delivery, in the sense that it was used in the power, would have been complete, and the revocation would have become effective at once. But he did not do that. He retained the original instrument and mailed a certified copy. Having retained the original, he could have altered or destroyed it the next day or at any time prior to his death. If he had done so, of what effect would have been the certified copy? Delivery of the copy meant nothing more than a notice of revocation, and that is not what the power required. It required a delivery of the original. As this was not done, we must hold that the trust was not revoked in the manner provided in the agreement. The trial court was right in holding that the attempted revocation was without force or effect.
The remaining question relates to the legal effect of filing disclaimers by the college and the fraternity.
The trial court held that they were made and filed by the parties under a mistake as to their legal rights and that a court of equity should relieve them of their mistake.
It is a well-established general rule that equity will not relieve against a mistake of law, that a party is bound by an instrument he executes with full knowledge of the facts though he is mistaken as to its legal effect. This rule is applied as well where the mistake of law is due to the erroneous advice of counsel. But there are exceptions to the general rule. Where a party in good faith is not mistaken as to the legal effect of the instrument he executes, but is mistaken as to his antecedent existing legal rights affected thereby, equity will correct his mistake. This principle has been stated by our *Page 680 
court in Renard v. Clink, 91 Mich. 1 (30 Am. St. Rep. 458), as follows:
"But where a person is ignorant or mistaken with respect to his own antecedent and existing private legal rights, interests, or estates, and enters into some transaction, the legal scope and operation of which he correctly apprehends and understands, for the purpose of affecting such assumed rights, interests, or estates, equity will grant its relief, defensive or affirmative, treating the mistake as analogous to, if not identical with, a mistake of fact."
This principle applies to the facts in the case at bar. The college and the fraternity had full knowledge of the facts; they understood the purpose and effect of making their disclaimers of all interest in and benefits under the declaration of trust, but, because of the attempted revocation, they were mistaken as to their antecedent existing legal right to the trust fund. In view of the law and the facts, the trial court was right in permitting a withdrawal of the disclaimers and the filing of answers to the bill of complaint.
The decree of the circuit court should be affirmed, with costs to the plaintiff.